DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 8-12, filed 03/26/2021, with respect to the issues raised in the office action dated 01/06/2021 have been fully considered and are persuasive, therefore the rejections and objections of the office action dated 01/06/2021 have been withdrawn. 
Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a quick coupler circuit or quick coupler attachment/detachment method wherein when the changeover switch switches to the unlock position or the lock position, a portion of the hydraulic fluid supplied from the first hydraulic pump to the coupler cylinder is returned to the first hydraulic pump via the boosting valve, which 
The prior art does not disclose nor render obvious a quick coupler circuit including a changeover switch configured to switch between an unlock position, a lock position, and a hold position, each of these positions having their own discrete physical position on the switch; wherein the boosting valve and changeover valve positions are articulated for each position, in combination with the rest of the limitations as claimed in claim 3. While the use of switches having three physically discrete positions is not novel, the combination of having the articulated functions paired with each physical switch position is not disclose nor rendered obvious by the prior art absent impermissible hindsight.
Claim 4 is allowable because it depends from allowable claim 3.
Fauber (US 5147173) discloses a quick coupling hydraulic system including a boosting valve, but does not disclose having fluid directed back to the pump via the boosting valve to cause the pressure of the hydraulic fluid supplied from the first hydraulic pump to the coupler cylinder to rise. Although this concept is not new in the art, as Entwistle et al. (US 2007/0251755), paragraph [0020] ,[0037] discloses an electrically activated load-sending control valve 33 that directs a portion of the fluid supplied from the pump to a hydraulic cylinder actuator is returned to the pump via the electrically activated load sensing control valve to control the displacement device .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dvorak et al. (US 6520593) discloses a hydraulic system using a switch 205 having three discrete positions controlling various valve positions.
Hill et al. (US 20200217040) Fig. 10 discloses a pertinent coupler hydraulic circuit.
Yokota et al. (US 10113292), Friedrich (US 9689139), Friedrich (US 9388549), Friedrich (US 9382686), Cunningham et al. (US 7426796), Goodfellow et al. (US 6260357) disclose pertinent quick coupler circuits.
Koestler et al. (US 9970177) discloses a quick coupler circuit having a joystick with three discrete positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        June 17, 2021